DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oldenburg et al. (US Patent Application Publication 2009/0176301) in view of Fey (US Patent Application Publication 2013/0295660) (already of record).
Regarding claim 1, Oldenburg et al. discloses a flask (100) (reads on an assembly) for processing fluids (para. 23-26) (Fig. 2, sheet 2 of 5) comprising:
a vessel (102) comprising an opening (116) (para. 23-24);

a respiratory assembly (comprising 114, 115) configured to allow respiration of the vessel to an environment outside of the vessel (para. 27, 29), the respiratory assembly comprising:
	a housing (114) separably engaged with the top wall of the vessel closure (i.e., with a port 120 that is a portion of the top wall) to secure the housing to the vessel closure (para. 29) (Fig. 2); and
	a gas permeable vent (115) engaged with the housing (para. 29) (Fig. 2).
Oldenburg et al. is silent as to the top wall comprising one or more apertures extending therethrough and one or more inserts extending through the one or more apertures, and is silent as to the one or more gas permeable membranes.
As to the one or more apertures and one or more inserts, Oldenburg et al. discloses that in another embodiment of the flask (Fig. 3a, sheet 3 of 5), the vessel closure (212) comprises an aperture (220) extending therethrough through which an insert (e.g. a probe) can be extended to allow a user to obtain information regarding the contents of the flask during operation (para. 40, 42) (Fig. 3a). Oldenburg et al. further discloses “The various embodiments described above can be combined to provide further embodiments” (para. 49).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the flask disclosed by Oldenburg et al. such that the top wall of the vessel closure includes an aperture extending therethrough and an insert (e.g. a probe) extending through the aperture, as disclosed by Oldenburg et al. in another embodiment, as Oldenburg et al. discloses that such a configuration allows a user to obtain information regarding the contents of the flask during operation, and the skilled artisan would have been motivated to enhance the 
As to the gas permeable membrane, Oldenburg et al. discloses a gas permeable vent (discussed above) configured to prevent contaminants from entering the vessel while allowing gas communication between inside the vessel, wherein cells are cultured, and an exterior environment (para. 29, 33); however, Oldenburg et al. is silent as to the vent being a membrane.
Fey discloses a vessel configured to culture cells therein (para. 112), the vessel further comprising a gas permeable membrane configured to prevent contaminants from entering the vessel while allowing gas communication between inside the vessel and an exterior environment (para. 112).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the vent disclosed by Oldenburg et al. to comprise a gas permeable membrane, as Fey discloses that it was known in the art to use such a membrane to achieve gas communication while preventing contamination in a cell culture vessel, and the skilled artisan would have been motivated to select a material recognized in the art to be suitable for enabling gas communication and preventing contamination in the flask. 
Regarding claim 2, Oldenburg et al. in view of Fey teaches the vessel closure comprising the gas permeable membrane configured to allow gases to be exchanged between the interior of the vessel and an exterior environment, as set forth above.
	The prior art combination does not expressly teach wherein the vessel closure has a combined flux greater than approximately 250 cc3/min (understood to mean 250cm3/min) at 0.5 psig.
	Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Fey discloses that flux properties of a gas permeable membrane depend on the membrane material and that 
Regarding claim 10, Oldenburg et al. in view of Fey teaches the gas permeable membrane configured to enable gas communication between the interior of the vessel and an outside atmosphere, as set forth above.
The prior art combination does not expressly teach the gas permeable membrane having a surface area equal to or greater than approximately 154 mm2.
Nonetheless, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Oldenburg et al. discloses general conditions for the dimensions of the vessel (para. 48) and thus the gas permeable membrane which covers a portion of the vessel (Fig. 2). Furthermore, the skilled artisan would recognize that increasing the surface area of the gas permeable membrane would increase the rate of gas exchange between the vessel interior and ambient. It would have been obvious to one of ordinary skill in the art to discover through routine experimentation an optimum or workable range for the surface area of the gas permeable membrane in order to arrive at an assembly with a desired gas exchange rate. 
Regarding claim 12, Oldenburg et al. discloses wherein the respiratory assembly (114, 115) engages the vessel closure via snap fit (i.e., an interference fit) (para. 27). 

The prior art combination is silent as to a plurality of gas permeable membranes.
Nonetheless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to provide the prior art assembly with a plurality of gas permeable membranes, as such a modification represents mere duplication of the membrane already taught by Oldenburg et al. in view of Fey, and would yield the predictable result of enhancing gas exchange through the vessel.

Claims 3-4, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oldenburg et al. (US Patent Application Publication 20090176301) in view of Fey (US Patent Application Publication 2013/0295660) (already of record) as applied to claim 1, above, and in further view of Zubrum (US Patent Application Publication 2014/0190570) (already of record).
Regarding claim 3, Oldenburg et al. teaches the insert extending through the aperture to allow information regarding contents of the vessel to be gathered, as set forth above.
Oldenburg et al. is silent as to the insert comprising a fluid conduit.
Zubrum discloses a vessel closure for use with a bioprocessing vessel (para. 2-4), the vessel closure comprising an aperture extending therethrough and an insert comprising tubing (a fluid conduit) extending through the aperture (para. 7). The fluid conduit allows for samples to be removed from the vessel in an aseptic manner (para. 2-4).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the insert taught by Oldenburg et al. to comprise a fluid 
	Regarding claim 4, Oldenburg et al. in view of Zubrum teaches the insert comprising a fluid conduit, as set forth above, and Zubrum further discloses wherein the fluid conduit terminates at a first terminus approximately inside the vessel closure (para. 49) (Fig. 7). 
	Regarding claim 6, Oldenburg et al. in view of Zubrum teaches the insert comprising a fluid conduit, as set forth above, and Zubrum further discloses wherein one end of the fluid conduit terminates at a first terminus inside the vessel and the other end of the fluid conduit terminates at a second terminus outside the vessel closure and outside the vessel (para. 49) (Fig. 7).
Regarding claim 7, Oldenburg et al. in view of Zubrum teaches the insert comprising a fluid conduit, as set forth above, and Zubrum further discloses wherein the fluid conduit terminates at a second terminus outside the vessel and outside the vessel closure (para. 49) (Fig. 7).
Regarding claim 8, Oldenburg et al. in view of Zubrum teaches the insert comprising a fluid conduit having a second terminus outside the vessel and outside the vessel closure, as set forth above. Zuburm further discloses that a terminus of a fluid conduit outside the vessel can be equipped with a needleless luer access site (para. 56) (Fig. 14). It would have been obvious to one of ordinary skill in the art to further modify the insert to comprise a needleless luer access site at the second terminus, to enable connection to additional fluid handling structures via the luer. 
Regarding claim 9, Oldenburg et al. teaches the insert extending through the aperture to allow information regarding contents of the vessel to be gathered, as set forth above.
Oldenburg et al. is silent as to the insert comprising one or more anchors, wherein a fluid conduit passes through each anchor, the fluid conduits terminating at a first terminus inside the vessel and terminating at a second terminus outside the vessel, the fluid conduit terminus located outside the vessel further comprising an aseptic connector.

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the insert taught by Oldenburg et al. to comprise an anchor wherein a fluid conduit passes through the anchor, as taught by Zubrum, in order to arrive at a mechanism for aseptically sampling the contents of the vessel, to thereby allow information to be gathered regarding the contents. As to the claimed terminus located outside the vessel comprising an aseptic connector, Zubrum discloses that aseptic tube connectors are well known in the art (para. 3-6, 41, 48), and it would have been obvious to the skilled artisan to provide the fluid conduit terminus outside of the vessel with an aseptic connector to enable fluid to be delivered from a source into the fluid conduit without the risk of contamination. 
Regarding claim 11, Oldenburg et al. teaches the insert extending through the aperture to allow information regarding contents of the vessel to be gathered, as set forth above.
Oldenburg et al. is silent as to the insert comprising a barbed fitting comprising two attachment points whereby tubing may be engaged to the barbed fitting at a first attachment point and extend into the interior of the vessel and tubing may be engaged at a second attachment point and extend outside of the vessel.
Zubrum discloses a vessel closure for use with a bioprocessing vessel (para. 2-4), the vessel closure comprising a barbed fitting (3300) having two attachment points whereby tubing may be 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to replace the insert taught by Oldenburg et al. with an insert comprising a barbed fitting comprising two attachment points whereby tubing may be engaged at a first attachment point and extend into the interior of the vessel and tubing may be engaged to a second attachment point and extend outside of the vessel, as taught by Zubrum, as the skilled artisan would understand that such a modification would allow fluid communication with the vessel interior while providing the advantage of securing tubing with respect to the vessel closure by means of the barbed fitting, in order to arrive at a mechanism for aseptically sampling the contents of the vessel, to thereby allow information to be gathered regarding the contents.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oldenburg et al. (US Patent Application Publication 20090176301) in view of Fey (US Patent Application Publication 2013/0295660) (already of record) and Zubrum (US Patent Application Publication 2014/0190570) (already of record), as applied to claim 3, above, and in further view of Li et al. (US Patent Application Publication 2012/0125125) (already of record).
Regarding claim 4, Oldenburg et al. discloses wherein the vessel closure (112) has a surface facing an interior surface of the vessel when the vessel closure sealingly engages the vessel (see bottom face of the closure 112) (Fig. 1), and Oldenburg et al. in view of Zubrum teaches the insert comprising a fluid conduit, as set forth above.

Li et al. discloses a device for processing fluids comprising biological material (para. 18-20) (Figs. 1-2, sheets 1 of 2) comprising a vessel (1) having an opening and a vessel closure (2) engaged to the opening (para. 18), the vessel closure having a surface facing an interior surface of the vessel when the vessel closure engages the vessel (Fig. 1), the device comprising a fluid conduit (6) having one end terminating at a first terminus approximately flush with the vessel closure surface facing the interior surface of the vessel and another end terminating at another terminus inside the vessel to enable fluid communication between the vessel interior and the fluid conduit (para. 18, 29) (Figs. 1-2). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to replace the fluid conduit terminating at a first terminus outside of the vessel closure taught by modified Oldenburg et al. with a fluid conduit terminating at a first terminus approximately flush with the vessel closure surface facing the interior surface of the vessel as taught by Li et al., as such a modification represents a simple substitution of one known element for another to obtain predictable results (MPEP § 2143), in this case, substituting a conduit having a terminus approximately flush with a vessel closure surface facing the interior surface of the vessel for a conduit having an external terminus to obtain the predictable result of enabling fluid communication. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oldenburg et al. (US Patent Application Publication 20090176301) in view of Fey (US Patent Application Publication 2013/0295660) .
Regarding claim 15, Oldenburg et al. in view of Fey teaches the gas permeable membrane, and it would have been obvious to one of ordinary skill in the art to equip the assembly with a plurality of gas permeable membranes in order to enhance gas communication, as set forth above.
As to the limitation of the plurality of gas permeable membranes extending substantially parallel to one another, Byers discloses a cell culture container (15) comprising a vessel (17) and a cover (21) releasably securable to the vessel (para. 25) (Figs. 1-3, sheets 1-3 of 5), the cover (21) comprising a plurality of thin gas-permeable filters (27) (analogous to gas permeable membranes) engaged thereon and configured to enable gas communication between the container interior and an outside environment (para. 4-5, 25-26), wherein the plurality of filters (27) extend substantially parallel to one another.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the plurality of gas permeable membranes taught by Oldenburg et al. in view of Fey to extend substantially parallel to one another, as Byers discloses that it was known in the art to arrange a plurality of gas permeable filter structures in such a manner on the cover of a cell culture device to enable gas communication, and the skilled artisan would have been motivated to select a configuration recognized in the art to yield successful gas communication between a vessel interior and an outside environment. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oldenburg et al. (US Patent Application Publication 20090176301) in view of Fey (US Patent Application Publication 2013/0295660) (already of record) as applied to claim 1, above, and in further view of Bloomer (US Patent 3,607,659) (already of record).

Oldenburg et al. is silent as to the vessel comprising an Erlenmeyer flask.
Bloomer discloses that it was known in the art to use an Erlenmeyer flask (61) as a vessel for cell culture wherein the vessel is a vertical container having an opening enclosed by a vessel closure (70) having an aperture defined therein for gas exchange (col. 3 lines 30-62) (Fig. 3, sheet 2 of 2).
It would have been obvious to one of ordinary skill in the art to replace the vessel disclosed by Oldenburg et al. with an Erlenmeyer flask, as taught by Bloomer, as such a modification represents a simple substitution of one known element for another to obtain predictable results (MPEP § 2143), in this case, substituting a container having the shape of an Erlenmeyer flask for a generic cylindrical vertical container for the purpose of conducting cell culture therein. 

Allowable Subject Matter
Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799